Case 20-70258   Doc 5   Filed 03/04/20   Entered 03/04/20 15:39:09   Desc Main
                           Document      Page 1 of 7
Case 20-70258   Doc 5   Filed 03/04/20   Entered 03/04/20 15:39:09   Desc Main
                           Document      Page 2 of 7
Case 20-70258   Doc 5   Filed 03/04/20   Entered 03/04/20 15:39:09   Desc Main
                           Document      Page 3 of 7
Case 20-70258   Doc 5   Filed 03/04/20   Entered 03/04/20 15:39:09   Desc Main
                           Document      Page 4 of 7
Case 20-70258   Doc 5   Filed 03/04/20   Entered 03/04/20 15:39:09   Desc Main
                           Document      Page 5 of 7
Case 20-70258   Doc 5   Filed 03/04/20   Entered 03/04/20 15:39:09   Desc Main
                           Document      Page 6 of 7
Case 20-70258   Doc 5   Filed 03/04/20   Entered 03/04/20 15:39:09   Desc Main
                           Document      Page 7 of 7
